NUMBER 13-11-00353-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ARROYO COLORADO,                                                             Appellant,

                                          v.

ABOGADO MINERALS, L. P.,                                                      Appellee.
____________________________________________________________

                   On appeal from the 105th District Court
                         of Kleberg County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

                Before Justices Benavides, Vela, and Perkes
                       Memorandum Opinion Per Curiam

       Appellant, Arroyo Colorado, attempted to perfect an appeal from a judgment

 entered by the 105th District Court of Kleberg County, Texas, in cause number 10-439-D.

 Judgment in this cause was signed on February 24, 2011. A request for findings of facts

 and conclusions of law was filed on March 11, 2011. Appellant’s notice of appeal was

 filed on June 2, 2011.

       On June 6, 2011, the Clerk of this Court sent a letter to appellant notifying him that

 it appeared the appeal had not been timely perfected. Appellant was advised that, if the
defect was not corrected within ten days from the date of receipt of this Court’s letter, the

appeal would be dismissed. Appellant was also advised that the $175.00 filing fee had

not been paid. The letter was sent to appellant's last known address by certified mail,

however, the letter was returned unclaimed and no response has been filed. On June

30, 2011, the Court sent the same correspondence to appellant’s last known address by

both certified and regular mail. The certified mail was returned as unclaimed and no

response has been filed.

       Texas Rule of Appellate Procedure 9.1(b) requires unrepresented parties to sign

any document filed and "give the party's mailing address, telephone number, and fax

number, if any." See TEX. R. APP. P. 9.1(b). Appellant has neither provided this court

with a forwarding address nor taken any other action to prosecute this appeal.

       Rule 42.3 permits an appellate court, on its own initiative after giving ten days'

notice to all parties, to dismiss the appeal for want of jurisdiction or for failure to comply

with a requirement of the appellate rules. See id. 42.3(b), (c). Rule 2 authorizes an

appellate court to suspend a rule's operation in a particular case to expedite a decision.

See id. 2. Given the length of inactivity in this appeal and this court's inability to give

effective notice to appellant during the period of inactivity, we suspend Rule 42.3's

requirement of ten days' notice to all parties, and dismiss the appeal on our own motion.

See id. 42.3(a), (c).

                                                  PER CURIAM

Delivered and filed
the 11th day of August, 2011.




                                              2